                        Case 1:19-cr-00224-JD Document 6 Filed 11/20/19 Page 1 of 4

AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                 USDCNH-40(8/12)


                                                                                                                 COURT
                                       UNITED STATES DISTRICT COURT§/§fi/0T0F NiW HAMPSHIRE
                                               District ofNew Hampshire
                                                                                                   NOV 0 2019
              UNITED STATES OF AMERICA                                                                FILED
                                                                               ORDER SETTING CONDITIONS
                                                                                      OF RELEASE
                     Alexander Arsenault
                         Defendant                                             Case Number:      19-CR-224-01




IT IS ORDERED that the release ofthe defendant is subject to the following conditions:

         1. The defendant shall not commit any offense in violation offederal, state, or local law while on release in this
             case.


         2. The defendant must cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C. §
              14135a.

         3. The defendant shall immediately advise the court, defense counsel, and the U.S. Attorney in writing before any
             change in address and telephone number.
    )><( 4. The defendant shall appear at all proceedings as required and shall surrender for service of any sentence
             imposed as directed.
I      I 5. The defendant shall appear at U.S. District Court,55 Pleasemt St., Concord, NH on                           at
                          for                                                and when and where as ordered by the Court.
I      I 6. The defendant shall sign an Appearance Bond, if ordered.




                                                                                                                  Page 1 of4
                      Case 1:19-cr-00224-JD Document 6 Filed 11/20/19 Page 2 of 4

AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                     USDCNH-40(8/12)
                                                Additional Conditions of Release

Upon finding that release by one ofthe above methods will not by itself reasonably assure the the appearance ofthe defendant
and the safety of other persons and the community, it is FURTHER ORDERED that the release ofthe defendant is subject to
the conditions marked below:

l>^ 7. The defendant is placed in the custody of(address to be redacted from electronic version ofdocument entered on
         CM/ECF):
                      Linda Beiliveau




                                                                      Tel:
         who agrees(a)to supervise the defendant in accordance with all the conditions ofrelease,(b)to use every effort to
         assure the appearance ofthe defendant at all scheduled court proceedings, and (c)to notify the court immediately in the
         event the defendant violates any conditions ofrelease or disappears.


                                                    Signed: (p^todian
                                                              \Ayyulo        D.
                                                                      or Proxy)

    8.   The defendant shall:


         (a) Report on a regular basis as directed by the supervising officer.
   n (b) Maintain or actively seek employment.
   |>^ (c) Refrain from possessing a firearm, destructive device, or other dangerous weapons.
    n (d) Surrender any firearm(s) to Clerk, U.S. District Court, 55 Pleasant St., Concord, NH.
    n (e) Surrender any passport to Clerk, U.S. District Court, 55 Pleasant St., Concord, NH.
    n (f) Obtain no passport.
   [>^ (g) Submit to any method oftesting required by the supervising officer for determining whether the defendant is using
           a prohibited substance. Such methods may be used with random frequency and include urine testing, the wearing
             ofa sweat patch, a remote alcohol testing system, and/or any form of prohibited substance screening or testing.
   [>^ (h) Refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and accuracy of
             any prohibited substance testing or electronic monitoring which is (are) required as a condition(s) of release.
    n (i) Meaningfully participate in and complete a program ofinpatient or outpatient substance abuse therapy and
             counseling if deemed advisable by the supervising officer.
    n (j) Be detained until he/she can be released directly into an inpatient treatment facility. Further hearing to be held
             upon the completion ofthe program or upon the failure to meaningfully participate in and complete the program.
    n (k) Restrict travel to the State(s) ofNew Hampshire                                                        .Any other
           travel must be pre-approved by the supervising officer.
   [>^ (1) Avoid all contact directly or indirectly with any persons who are or who may become a victim or potential witness
           in the subject investigation or prosecution, including but not limited to: James Conway, Leah Fiasconaro and
              their children

   n (m)Have no unsupervised contact with any minor children.
   [>^ (n) Refrain from [^any flexcessive use of alcohol.
    rn (o) Participate in the following home confinement program components and abide by all the requirements ofthe
             program:
         rn (1) Curfew: You are restricted to your residence
               I I every day from          to
               rn as directed by the supervising officer




                                                                                                                      Page 2 of4
                       Case 1:19-cr-00224-JD Document 6 Filed 11/20/19 Page 3 of 4

AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                   USDCNH-40(8/12)
       Q (2) Home Detention: You are restricted to your residence at all times except for employment,education, religious
                 services, medical, substance abuse, or mental health treatment, attorney visits, court appearances, court-
               ordered obligations, or other activities as pre-approved by the supervising officer.
       I I (3) Home Incarceration: You are restricted to your residence at all times except for medical needs or treatment,
               religious services, and court appearances pre-approved by the supervising officer.
       I I (4) The home confinement program will include electronic monitoring or other location verification system. You
               shall pay all or part ofthe cost ofthe program based upon your ability to pay deterrnined by the supervising
                 officer.
   [)^ (p) Refrain from use or unlawful possession ofa narcotic drug or other controlled substances defined in 21 U.S.C. §
           802 unless prescribed by a licensed medical practitioner.
   |>^ (q) Participate in a mental health program which shall include medical, psychological, or psychiatric treatment as
           directed by the supervising officer.
   I I (r) Execute a bond or an agreement to forfeit upon failing to appear as required, the following sum of money or
           designated property:
   I I (s) Post with the court the following indicia ofownership ofthe above-described property or the following amount or
            percentage ofthe above-described money:
   rn (t) Execute a bail bond with solvent sureties in the amount of$
       (u) Maintain or commence an education program.
   rn (v) Maintain residence at a halfway house or community corrections center, as deemed necessary by the supervising
           officer.
   I I (w) Report, as soon as possible, to the supervising officer any contact with any law enforcement personnel including,
            but not limited to, any arrest, questioning, or traffic stop.
   1^ (x) Comply with the following residential requirements or restrictions: See Other(z)
   n (y) Comply with the following employment requirements or restrictions:
   ^ (z) Other,
                                                  Special Conditions of Relea^                                   r p cArLeiACC^

 ] 9. The defendant shall:                                      ^           VY^Cmejr                                 fevy 'S
   1^ (a) Participate in the following computer restrictions or monitoring program:
      [>^ (1) Refrain from the possession or use ofa computer or any internet capable device.unless permitted ty the supervising officer.
       [>^ (2) No access to the internet and submit to the search ofany computer owned or under the control ofthe
               defendant             ^unless permitted by the supervising officer
       [>^ (3) Allow computer monitoring software or hardware to be installed on your computer which will be subject to
                periodic and unannounced examination by the supervising officer. These examinations may include retrieval
                and copying of data related to online use from the computer equipment and any internal or external peripheral
                devices. The defendant shall pay for the cost associated with the monitoring program.
   I I (b) Submit to the search of person/residence/vehicle or office as requested by the supervising officer to determine
           whether you are in compliance with the conditions ofrelease.
   □ (c) Participate in a sex offender-specific assessment as directed by the supervising officer.
   Q (d) Participate in sex offender-specific treatment as directed by the supervising officer.
   Q (e) Provide access to any required financial information as requested by the supervising officer.
   n (f) Do not incur any new credit charges or open any new lines of credit without pre-approval of the supervising
            officer.
   □ (g) Return to custody each (week)day as of                                  after being released each (week)day as of
                                      for employment, schooling, or the following limited purpose(s)

   n (h) Other:



                                                                                                                     Page 3 of 4
                       Case 1:19-cr-00224-JD Document 6 Filed 11/20/19 Page 4 of 4

AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                      USDCNH-40(8/12)
                                               Advice of Penalties and Sanctions


TO THE DEFENDANT:
                    YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
      A violation of any ofthe foregoing conditions ofrelease may result in the immediate issuance ofa warrant for your arrest,
a revocation of release, an order of detention, and a prosecution for contempt of court and could result in a term of
imprisonment, a fine, or both.
      The commission of a federal offense while on pre-trial release will result in an additional sentence ofa term of
imprisonment of not more than ten years, ifthe offense is a felony, or a term ofimprisonment of not more than one year ifthe
offense is a misdemeanor. This sentence shall be in addition to any other sentence.
      Federal law makes it a crime punishable by up to 10 years of imprisonment, a $250,000 fine, or both, to obstruct a criminal
investigation. It is a crime punishable by up to 10 years ofimprisonment, a $250,000 fine, or both, to tamper with a witness,
victim, or informant; to retaliate or attempt to retaliate against a witness, victim, or informant; or to intimidate or attempt to
intimidate a witness, victim,juror, informant, or officer ofthe court. The penalties for tampering, retaliation, or intimidation are
significantly more serious ifthey involve a killing or attempted killing.

     If after release you knowingly fail to appear as required by the conditions of release, or to surrender for the service of
sentence, you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are
convicted of:
    (1) An offense punishable by death, life imprisonment, or imprisonment for a term offifteen years or more, you shall be
          fined not more than $250,000 or imprisoned for not more than ten years, or both.
    (2) An offense punishable by imprisonment for a term offive years or more, but less than fifteen years, you shall be fined
          not more than $250,000 or imprisoned for not more than five years, or both.
    (3) Any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both.
    (4) A misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both.
     A term ofimprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense.
In addition, a failure to appear or surrender my result in the forfeiture ofany bond posted.

                                                Acknowledgement of Defendant
     I acknowledge that I am the defendant in this case and that I am aware ofthe conditions of release. I promise to obey all
conditions of release, to appear as directed, and to surrender for service ofany sentence imposed. I am aware ofthe penalties
and sanctions set forth above.                                                                   ^

Date:           V\/?>/l
                '                                     Signature of Defendant

                                                 Directions to United States Marshal
      The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
n     defendant has posted bond and/or complied with all other conditions for release. The defendant shall be produced before
      the appropriate judge at the time and place specified, if still in custody.

      The defendant is ORDERED released after processing.

      Date: ^ j           I 2€> I ^
                                                    ^United States Magistrate Judge
                                                     □ United States District Judge

cc:     Defendant
        U.S. Attorney
        U.S. Marshal
        U.S. Probation
        Defense Counsel

                                                                                                                        Page 4 of 4
